
	

114 S3437 IS: To establish a procedure for the conveyance of certain Federal property around the Dickinson Reservoir in the State of North Dakota.
U.S. Senate
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3437
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2016
			Mr. Hoeven (for himself and Ms. Heitkamp) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To establish a procedure for the conveyance of certain Federal property around the Dickinson
			 Reservoir in the State of North Dakota.
	
	
		1.Patterson Lake land conveyances
 (a)DefinitionsIn this section: (1)DepartmentThe term Department means Dickinson Parks & Recreation in Dickinson, North Dakota (or a successor in interest to that entity).
 (2)Dickinson ReservoirThe term Dickinson Reservoir means the Dickinson Reservoir constructed as part of the Dickinson Unit, Heart Division, Pick-Sloan Missouri Basin Program, as authorized by section 9 of the Act of December 22, 1944 (commonly known as the Flood Control Act of 1944) (58 Stat. 891, chapter 665).
 (3)PermitteeThe term permittee means the holder of a permit for a property. (4)PropertyThe term property means any one of the cabin sites located on Federal property around the Dickinson Reservoir for which a permit is in effect on the date of enactment of this Act.
 (5)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Commissioner of Reclamation. (b)Purchase of property by permittee; transfers to Department (1)OptionThe Secretary shall provide to the permittee of a property the first option to purchase that property for fair market value in accordance with paragraph (2).
				(2)Purchase
 (A)In generalOn an election by a permittee to exercise the option to purchase a property pursuant to paragraph (1), the Secretary shall convey to the permittee, for fair market value—
 (i)all right, title, and interest of the United States in and to the property, subject to valid existing rights; and
 (ii)easements for— (I)vehicular access to the property;
 (II)access to, and use of, a dock for the property; and (III)access to, and use of, all boathouses, ramps, retaining walls, and other improvements for which access is provided in the permit for use of the property as of the date of enactment of this Act.
 (B)Period for conveyanceThe Secretary shall convey to a permittee a property pursuant to subparagraph (A) during the period—
 (i)beginning on the date that is 1 year after the date of enactment of this Act; and (ii)ending on the date that is 2 years after that date of enactment.
 (C)Disputes regarding fair market valueAny dispute regarding the fair market value of a property shall be resolved in accordance with section 2201.4 of title 43, Code of Federal Regulations (or successor regulations).
					(3)Transfers to Department
 (A)Failure to purchaseIf a permittee fails to exercise the option to purchase a property under paragraph (2) by the date that is 2 years after the date of enactment of this Act, the Secretary shall transfer the property to the Department, without cost.
 (B)Certain other landEffective beginning on the date that is 2 years after the date of enactment of this Act, the Secretary shall transfer to the Department, without cost, land managed by the Department as of the date of enactment, on which no cabin is located.
 (c)Oil, gas, mineral, and other outstanding rightsEach conveyance to a permittee, and each transfer to the Department, pursuant to subsection (b) shall be made subject to—
 (1)oil, gas, and other mineral rights reserved of record, as of the date of enactment of this Act, by, or in favor of, a third party; and
 (2)any permit, license, lease, right-of-use, or right-of-way of record in, on, over, or across the applicable property or land that is outstanding to a third party as of the date of enactment of this Act.
				(d)Liability; taking
 (1)LiabilityThe United States shall not be liable for flood damage to the personal property of a permittee or for damages arising out of any act, omission, or occurrence relating to a lot to which a permit applies, other than for damages caused by an act or omission of the United States or an employee, agent, or contractor of the United States before the date of enactment of this Act.
 (2)TakingAny temporary flooding or flood damage to the personal property of a permittee shall not be considered to be a taking by the United States.
				(e)Requirements relating to conveyances and transfers
 (1)Interim requirementsDuring the period beginning on the date of enactment of this Act and ending on the date of conveyance or transfer of a property or land, the provisions of the document entitled Management Agreement between the Bureau of Reclamation, et al., for the Development, Management, Operation, and Maintenance of Lands and Recreation Facilities at Dickinson Reservoir that are applicable to the property or land shall remain in force and effect.
 (2)Legal descriptionsNot later than 180 days after the date of enactment of this Act, the Secretary, in consultation with the Department, shall provide to the Department a legal description of all properties and land that may be conveyed or transferred pursuant to this section.
 (3)Restriction on conveyanceEffective beginning on the date of enactment of this Act— (A)a permittee may not build any new permanent structure below an elevation of 2,430 feet; and
 (B)if a permittee builds a structure described in subparagraph (A), the property of the permittee shall revert to the Department.
 (f)Proceeds from sales of Federal landAny revenues from a sale of Federal land pursuant to this section shall be made available to the Secretary, without further appropriation, for—
 (1)the costs to the Secretary of carrying out this section; and (2)deferred maintenance activities relating to the operation of the dam in the Dickinson Reservoir.
